IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
x

 

MONTE ROSENZWEIG and GOLD
STANDARD AGENCY, INC.
on behalf of plaintiffs and the class members
described below,
Civil Action No. 18-cv-02947
Plaintiffs,
STIPULATION OF DISMISSAL
v.

PRO RESTORATION, INC., and PRO RESTORATION:
CLEANING & DISASTER SERVICES, INC., both

doing business as SERV-PRO OF PORT JEFFERSON,, :
and NSLI RESTORATION, INC., doing business as :
SERV-PRO of HICKSVILLE/PLAINVIEW and JOHN :
DOES 1-10 :

Defendant.

 

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned,
attorneys of record for the parties to this proceeding, the above-entitled action is hereby
dismissed pursuant to F.R.C.P. 41(a)(1)(A) (ii), without costs to either party as against the other,
and the claims of plaintiffs, Monte Rosenzweig and Gold Standard Agency, Inc., individually,
are dismissed with prejudice. The claims alleged on behalf of the putative class members are

dismissed without prejudice.

Dated: New York, New York
November 16, 2018

 

 

_JAKUBOWSKI, ROBERTSON, MAFFEI, EDELMAN, COMBS, LATTURNER &
GOLDSMITH & TARTAGLIA, LLP GOODWIN, LLC —
By: i \ ; By: Ly } U fo
MarkjGoldsmith, Esq. Tiffany N. Mardy, Esq.

Adam Shatzkes, Esq.
Case 2:18-cv-02947-JMA-AKT Document 24

Attorneys for Defendants

969 Jericho Turnpike

Saint James, New York 11780
(631) 360-0400
mgoldsmith@jrmgattorneys.com
ashatzkes@jrmgattorneys.com

Filed 11/19/18 Page 2 of 2 PagelD #: 70

Attorney for Plaintiff

20 South Clark Street, Suite 1500
Chicago, Illinois 60603

(312) 739-4200

thardy@edcombs.com

ADAM J. FISHBEIN, ESQ.
735 Central Avenue
Woodmere, New York 11598
(516) 668-6945
fishbeinadamj@gmail.com

CERTIFICATE OF SERVICE

I, Tiffany N. Hardy, certify that on November 19, 2018, a true and accurate copy of the
foregoing document was filed via the Court’s CM/ECF system which cases delivery and
notification of such filing upon all attorneys of record.

Tiffany N. Hardy

s/Tiffany N. Hardy
Tiffany N. Hardy

EDELMAN, COMBS, LATTURNER & GOODWIN, LLC

20 S. Clark Street, Suite 1500
Chicago, Illinois 60603

(312) 739-4200

(312) 419-0379 (FAX)
